Per Curiam. This claim allegedly arising out of the death of a police chief killed in the line of duty, seeks payment of compensation to the decedent’s beneficiary pursuant to the provisions of the “Law Enforcement Officers and Firemen Compensation Act,” (hereafter, the Act), Ill. Rev. Stat., Ch. 48, Sec. 281, et seq., 1977. The Court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Attorney General; a written statement of the decedent’s supervising officer; and a report by the Illinois Attorney general’s office which substantiates matters set forth in the application. Based upon these documents and other evidence submitted at a hearing before the Court on October 24, 1978, the Court finds that: 1. The Claimant, Marion J. Weston, is the widow of the decedent, and, in the absence of a designation of beneficiary, is the person entitled to receive benefits pursuant to the Act; 2. The decedent, Arthur L. Weston, was the police chief, employed by the Rockton Police Department, and engaged in the active performance of his duties, within the meaning of Section 2(e) of the Act, on October 27,1977. He was 52 years of age; On said date, at approximately 9:15 a.m., Chief Weston was stricken with a heart attack immediately after having seized and arrested a burglary suspect in a residential building in Rockton. Chief Weston apprehended the suspect, an escapee from a mental health center, after calling for the assistance of other police at 8:34 a.m., reporting a “burglary in progress.” The coroner’s certificate of death recited the immediate cause of death as “probable myocardial infarct,” due to or as a consequence of “arteriosclerotic heart disease,” and Chief Weston was pronounced “dead on arrival” at 10:57 a.m., the same date at the hospital to which he was taken directly from, the burglary scene; 4. Chief Weston was killed in the line of duty as defined in Section 2(e) of the Act; The proof submitted in support of this claim satisfies all of the requirements of the Act and the claim is therefore compensable thereunder. It is hereby ordered, by reason of the foregoing, that the sum of $20,000.00 be paid to Marion J. Weston, widow of the deceased Police Chief, Arthur L. Weston.